Citation Nr: 0316324	
Decision Date: 07/17/03    Archive Date: 07/22/03

DOCKET NO.  95-32 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for anal fistula.

3.  Entitlement to service connection for anxiety neurosis.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney 


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


REMAND

The veteran had active military service from January 1942 to 
October 1945.  

This case comes to the Board of Veterans' Appeals (Board) 
from an RO rating decision, and is currently subject of a 
remand of the United States Court of Appeals for Veterans 
Claims (CAVC).  

Additional development is necessary as part of the Board's 
response to the CAVC's mandate.  Further appellate 
consideration will be deferred and this case is REMANDED for 
the following actions:

1.  Review the claims file and ensure 
that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002) are fully 
satisfied, including providing the 
veteran notice of the section 5103 
obligations relative to his claims on 
appeal.  See also 38 C.F.R. § 3.159 
(2002). 

2.  Obtain the veteran's complete 
clinical records relating to treatment 
for hearing loss from the VA Medical 
Center in Gainesville, Florida, and the 
VA Outpatient Clinic in Daytona Beach, 
Florida, since December 1994.  These 
records should include any notes and 
consults.

3.  Ask the veteran to identify all other 
VA and non-VA health care providers who 
have treated him for hearing loss since 
December 1994.  Obtain records from each 
health care provider he identifies.  VA 
records obtained should include any notes 
and consults.

4.  Schedule the veteran for a VA ear 
examination, to include audiological 
testing.  The claims folder must be 
reviewed.  If the examiner finds that it 
is not feasible to answer a particular 
question or follow a particular 
instruction, he or she should so indicate 
and provide an explanation.

After the audiological testing is 
conducted, the ear examiner should 
review the veteran's medical records 
for any history of noise exposure or 
significant acoustic trauma, as well 
as any in-service history of taking 
medication for malaria.  If the 
veteran has a current bilateral 
hearing loss, the examiner is asked 
to express an opinion as to whether 
it is at least as likely as not that 
the bilateral hearing loss is 
related to any noise exposure during 
active duty or to medication the 
veteran took for malaria during 
active duty, or otherwise had its 
onset in service.  The reasons for 
any medical opinions by the examiner 
should be discussed in detail. 

5.  Upon receipt, review the audiological 
testing and ear examination reports to 
ensure their adequacy for rating 
purposes.  If either report is inadequate 
for any reason, seek appropriate 
correction and/or more information.  

6.  Thereafter, re-adjudicate the issues 
shown on the title page of this remand.  
If any or all of the benefits sought on 
appeal remain denied, provide the veteran 
and any representative with a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include the applicable 
law and regulations considered pertinent 
to the issues currently on appeal as well 
as a summary of the evidence received 
since the issuance of the statement of 
the case in October 1995.  Allow the 
appropriate period of time for response.  

Thereafter, return the case to the Board, if in order.  The 
Board intimates no opinion as to the ultimate outcome of this 
case.  The veteran need take no action unless otherwise 
notified.  The veteran has the right to submit additional 
evidence and argument on the matter that the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment, since the 
law requires that all claims remanded by the Board or by the 
CAVC for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the CAVC.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


